Simmons, C. J.
Most of the numerous grounds of the motion for a new trial fail entirely to plainly and distinctly set forth the errors complained of, but on the contrary, are too vague, con- . fused, indefinite and unintelligible for consideration by this, court; in none of the grounds does it appear that any error requiring a new trial was committed; the evidence was sufficient to warrant the verdict, and it having been approved by the trial judge, this court will not set it aside.

Judgment affirmed.